Citation Nr: 1222365	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-33 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from November 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and, after an SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  The NOD must be submitted within one year after issuance of the rating action being appealed.  38 C.F.R. § 20.302 (2011).  An NOD is defined as a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination of an agency of original jurisdiction (here, the RO) and a desire to contest the result.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2011).

The RO denied service connection in a November 2007 rating decision.  In January 2008, the Veteran submitted a statement in which he referred to the November 2007 rating decision and said that he was reopening the claim.  He stated that his surgeries occurred after service and he submitted a copy of a medical profile from service that had also been associated with the claims file prior to the November 2007 rating decision.  The RO considered this statement to be a new claim instead of an NOD.  The Board finds that the Veteran's January 2008 statement constituted an NOD because it can be reasonably construed as disagreement with the November 2007 rating decision and a desire for appellate review.  Therefore, the current claim is one for service connection and not to reopen a previously denied claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. 

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2011).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran wrote on his September 1970 pre-induction medical history report that he had bad knees and that he had or had been advised to have operations on the kneecaps.  His lower extremities were found to be normal at the induction examination.  It was noted that the Veteran claimed recurrent dislocation of the patella but that X-rays had been negative.  In February 1971, when the Veteran complained of bilateral knee pain, X-ray films dated February 1970 of the right knee were reviewed and were found to be normal.  The service treatment records (STRs) further show that in March 1971 the Veteran complained that the right knee was still painful and that medication was not providing relief.  Five days later the knee stable with a full range of motion.  Later in March 1971, the Veteran complained that the right knee was extremely sore with painful range of motion.  The knee locked, grinded and popped.  On examination the knees were swollen.  X-rays were within normal limits.  The diagnosis was bilateral chondromalacia. 

The Veteran was placed on a profile in March 1971 due to effusions of the knees of undetermined etiology.  He could not perform strenuous physical activity, including crawling, stooping, running, jumping, and prolonged standing or marching.  Included in the STRs is a March 1971 knee evaluation from a private hospital.  The Veteran indicated that he first hurt his knees in 1967 and that the pain had occurred all of the time since then.  On examination there was a full range of motion, moderate effusion bilaterally, moderate crepitus, and a negative McMurray's test.  X-rays were within normal limits.  At the April 1971 separation examination the Veteran was noted to have bilateral patella chondromalacia with effusion and bilateral dislocation of the patella, recurrent.  A Medical Board recommended that the Veteran be discharged due to knee pain that precluded further training, that existed prior to service, and that had not been aggravated by service.  It was noted that he had frequent injuries to the knees in grade and junior high schools with continual trouble since then.

Private treatment records show that in April 2006 the Veteran complained of intermittent knee locking.  He had had reconstructive surgery on both knees about 20 years earlier after a football injury, and he subsequently had a cartilaginous loose body removed from the right knee.  On examination, a loose body could be felt within the knee.  X-ray showed hypertrophic changes of the right knee with lateral tilt and subluxation of both patellae with narrowing of the lateral patellofemoral facet of the right knee.  There was a possible small right knee joint effusion, and a right knee loose body could not be excluded.  In addition, there was an ossific density adjacent to the left patella on tunnel view, and considerations included variant of bipartite patella and sequelae of remote trauma.  In May 2006 the Veteran underwent arthroscopic surgery of the right knee for a partial medial meniscectomy, removal of a loose body and a lateral release.  

The Veteran had a VA examination in August 2007.  It was noted that after service he worked as a smelter and motorman at a mine, as a construction foreman, and as a an onsite inspector for OSHA.  He denied a history of trauma prior to military service, although he said that he experienced "burning" in the knees.  At that time he was medically evaluated and told that he might have arthritis.  He used a brace for a couple of weeks, which resolved the symptoms.  The Veteran said that he underwent surgery for ligament repair on his right knee around 1976 and on the left knee in 1978.  Following surgery he experienced periodic pain or burning, greater in the right knee, if he overdid it.  In the 1980s a loose body was removed from the right knee.  The Veteran said that at the time of the examination he experienced occasional swelling in his knees with over activity but denied locking and buckling, although the knees had a tendency to hyperextend.  Five years earlier he wore a knee brace for a couple of months with noted improvement, and he did not use ambulatory aids.  His work had accommodated him so he did not have to walk down sharp inclines or climb ladders or scaffolding.  He also had difficulty with squatting and kneeling.

On examination the Veteran was able to rise from the chair and examination table without difficulty.  There was no erythema or swelling and no tenderness with palpation.  Range of motion was extension to 0 degrees bilaterally and flexion to 130 degrees on the right and to 125 degrees on the left.  There was pain at the range of motion endpoints.  Quad muscle mass was equal bilaterally with full strength.  Anterior and posterior drawer tests were negative, and there was good stability with varus and valgus stress.  McMurray's test was positive on the right.  The assessment was degenerative joint disease of the knees.  

The opinion was that it was less likely than not that the pre-existing bilateral knee condition was permanently worsened beyond a normal progression by the two months of active service because there was a strain but no injury during service.  The strain happened during basic training and would not have been significant enough to result in subsequent degenerative joint disease or development of loose bodies.  Probative value cannot be given to this opinion because the correct standard for a pre-existing disability was not applied.

The examiner wrote in a July 2008 examination report addendum that the evidence of record, when considered in its entirety, leads to the clear (obvious) medical conclusion that bilateral knee conditions pre-existed military service.  Furthermore, the evidence of record, considered in its entirety, leads to the clear (obvious) medical conclusion that treatment in service represents the natural progression of the pre-existing condition with no permanent worsening during or as a result of service which would be consistent with the normal course of the disability.  The rationale was that the pre-induction examination noted a past history of surgery "on both knee caps" prior to military service.  The Veteran developed pain to his knees during his two months of active duty with no precipitating injury, and the medical board evaluation noted a history of frequent injuries to the knees in grade and junior high schools with continual trouble since then.  Therefore, the bilateral knee condition pre-existed military service.  Military service did not result in a permanent worsening during or as a result of service beyond what would be consistent with the normal course of the disability.

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner's July 2008 rationale stated that the pre-induction examination included that the Veteran had a past history of knee surgery.  In fact, the Veteran checked a box on a medical history report indicating that he had or had been advised to have surgery.  The history that the Veteran provided to the examiner was that he did not actually have surgery on his knees until approximately five to seven years after service.  Furthermore, the Veteran wrote in January 2008 that all of his surgeries were after service.  Therefore, part of the rational was based on an incorrect factual premise and cannot be given probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).

The examiner stated that military service did not result in a permanent worsening during or as a result of service beyond what would be consistent with the normal course of the disability.  However, the examiner did not discuss the induction examination at which it was noted that the Veteran claimed recurrent dislocation of the patella but that X-rays had been negative.  No changes were made to the Veteran's profile at induction.  However, the STRs show that upon beginning basic training the Veteran had complaints related to the knees.  The examiner did not discuss how the Veteran went from being asymptomatic and fit for service at the induction examination to having knee pain upon beginning basic training.  Therefore, the opinion cannot be given probative value in regards to the military service not resulting in a permanent worsening during or as a result of service beyond what would be consistent with the normal course of the disability because the rationale is insufficient.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Given the normal entrance examination results and that the Veteran's knees worsened within weeks of entering service, the Board finds that there cannot be clear and unmistakable evidence that the increase in disability is due to the natural progress of the disability or disease.  Therefore, the presumption of soundness applies and the present claim is one for service connection.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(a), (b); Wagner, 370 F.3d at 1096.  On remand, the Veteran must be scheduled for a new VA examination to help determine whether there is a causal connection between the current bilateral knee disability and active service on a direct basis.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for service connection for a bilateral knee disability.  Document any unsuccessful attempts to obtain such records.

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his bilateral knee disability.  The claims file must be made available to the examiner in connection with the examination, and the examiner must presume that the Veteran did not have a knee disability that preexisted service and was aggravated therein.  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's bilateral knee disability is related to service.  A complete rationale must be provided for any opinion provided.

3.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


